 Case 6:19-cv-02347-GAP-LRH Document 7 Filed 12/23/19 Page 1 of 3 PageID 22



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                CASE NO.: 6:19-cv-2347-Orl-31LRH

KAYLYNN HART,

                 Plaintiff,

vs.

MALABAR PHARMACY, LLC
d/b/a MALABAR DISCOUNT PHARMACY,

            Defendant.
______________________________________/

                 PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

       The Plaintiff, by and through undersigned counsel, and pursuant to the Court’s Order,

hereby provide this Certificate of Interested Persons and Corporate Disclosure Statement, and

certify that the following persons may have interest in the outcome of this case:

 1.)          The name of each person, associated persons, firms, partnerships, and/or
 corporations that have a financial interest in the outcome of this case, including
 subsidiaries, conglomerates, affiliates, parent corporations, and other identifiable legal
 entities related to a Party:
        (i)       Kaylynn Hart, Plaintiff
        (ii)      Chad E. Levy, Esquire, Plaintiff’s counsel
        (iii)     David M. Cozad, Esquire, Plaintiff’s counsel
        (iv)      Levy & Levy, P.A., Plaintiff’s counsel
        (v)       Malabar Pharmacy, LLC d/b/a Malabar Discount Pharmacy, Defendant


 2.)   The name of every other entity whose publicly-traded stock, equity, or debt may be
 substantially affected by the outcome of the proceedings:
        None.
Case 6:19-cv-02347-GAP-LRH Document 7 Filed 12/23/19 Page 2 of 3 PageID 23




3.)       The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:
         None.


4.)       The name of each victim (individual or corporate) of civil and criminal conduct
alleged to be wrongful, including every person who may be entitled to restitution:
         None.



      I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict.



                                                       Law Offices of Levy & Levy, P.A.
                                                       1000 Sawgrass Corporate Parkway, Suite 588
                                                       Sunrise, Florida 33323
                                                       Telephone: (954) 763-5722
                                                       Facsimile: (954) 763-5723
                                                       Email: chad@levylevylaw.com
                                                       Service Email: assistant@levylevylaw.com
                                                       Counsel for Plaintiff

                                                       /s/ Chad Levy
                                                       CHAD E. LEVY, ESQ.
                                                       F.B.N.: 0851701




                                                  2
 Case 6:19-cv-02347-GAP-LRH Document 7 Filed 12/23/19 Page 3 of 3 PageID 24




                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 23, 2019, I electronically filed the foregoing

document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

being served this day on all counsel of record or pro se parties identified on the attached Service List

in the manner specified, either via transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are not authorized to

receive electronically Notices of Filing.



                                                       /s/ Chad E. Levy_________
                                                       CHAD E. LEVY



                                            SERVICE LIST

Malabar Pharmacy, LLC
d/b/a Malabar Discount Pharmacy
Attn: Ronak A. Shah, Registered Agent
930-1 Malabar Road S.E.
Palm Bay, Florida 32907




                                                   3
